offense does not warrant the imposition of a temporary suspension or
                 referral to the disciplinary board at this time.
                             It is so ORDERED.




                                                       4:24jteLir J.
                                                      Parraguirre




                 cc: Bar Counsel, State Bar of Nevada
                      Brent D. Percival




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e